Title: From George Washington to Colonel Walter Stewart, 11 May 1779
From: Washington, George
To: Stewart, Walter



D. Sir
Head Qrs [Middlebrook] May 11: 1779

Mr Harrison has presented me with Your Letter to him of yesterday in favor of Mr Murran. The power of appointing Regimental Officers is with the respective States. If it were in me, from your character of the Gentleman, I should not refuse him the Ensigncy which you request. Your application to the State of pensylvania may p[r]obably procure it. I am Dr sir with great regard & esteem Yr Most Obedt sert
Go: Washington
